                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


TODD GLENN DEAN,

             Plaintiff,

v.                                             Civil Action No. 5:19CV14
                                                                 (STAMP)
F. ENTZEL, Warden,
CHAPLAIN MARIA,
CHAPLAIN FUENTES,
CHAPLAIN SUPERVISORY CHAPLIN,
and UNKNOWN AGENT,

             Defendants.


          ORDER GRANTING AS FRAMED PLAINTIFF’S SECOND MOTION
               FOR AN EXTENSION OF TIME TO FILE OBJECTIONS
            TO MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
           AND DENYING AS MOOT PLAINTIFF’S FIRST MOTION FOR
                AN EXTENSION OF TIME TO FILE OBJECTIONS TO
              MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

     On April 17, 2019, the plaintiff, Todd Glenn Dean, filed a

motion for extension of time to file objections to the magistrate

judge’s    report   and    recommendation.   ECF   No.   9.   The   plaintiff

specifically requests that he be granted a 90-day extension to file

any such objections.        Id. at 1.   In support of this motion, the

plaintiff states that the prison in which is incarcerated “just

came off a week[-]long lockdown . . . only to go right back on

lockdown.”    Id.

     Then, on July 1, 2019, the plaintiff filed a motion for an

extension of time to file objections to the magistrate judge’s

report and recommendation. ECF No. 12. The plaintiff specifically

requests that he be granted a 45-day extension to file any such

objections.     Id. at 1.     In support of this motion, the plaintiff
states that the prison in which he is incarcerated has been on

lockdown.   Id. at 1.

     For good cause shown, the plaintiff’s motion for an extension

of time (ECF No. 12) is hereby GRANTED AS FRAMED and plaintiff’s

earlier motion for extension of time (ECF No. 9) is DENIED AS MOOT.

Accordingly, the plaintiff is ORDERED to file any objections to the

magistrate judge’s report and recommendation on or before August

14, 2019.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this order to the

pro se plaintiff by certified mail and to counsel of record herein.

     DATED:     July 24, 2019



                                /s/ Frederick P. Stamp, Jr.
                                FREDERICK P. STAMP, JR.
                                UNITED STATES DISTRICT JUDGE




                                  2
